Citation Nr: 0411973	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-18 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for chronic bilateral 
knee pain.

3.  Entitlement to service connection for hepatitis E.

4.  Entitlement to service connection for left heel spur.

5.  Entitlement to service connection for detached retina of 
the right eye.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to an increased (compensable) initial rating 
for right ear hearing loss.

8.  Entitlement to an increased (compensable) initial rating 
for left ear hearing loss with tinnitus.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 until his 
retirement in June 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

The veteran's claim for an increased initial rating for a 
lumbar spine disability, his claims for compensable initial 
ratings for bilateral hearing loss, his claim for entitlement 
to service connection for detached retina of the right eye, 
and his claim for entitlement to service connection for a 
bilateral knee disability are the subject of a remand section 
of this decision.


FINDINGS OF FACT

1.  The competent clinical evidence of record does not 
establish current hepatitis E or any residual of hepatitis E.

2.  The competent clinical evidence of record does not 
establish a current left heel spur disability.

3.  The competent clinical evidence of record does not 
establish a current chronic sinusitis disability. 




CONCLUSIONS OF LAW

1.  A chronic hepatitis E disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  A chronic left heel spur disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

3.  A chronic sinusitis disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was provided VCAA notice with respect to his service 
connection claims in March 2001, prior to the initial July 
2001 AOJ decision. 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  By letter dated in July 2003, VA 
requested that the veteran send the Board any additional 
evidence concerning his appeal.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran 
was provided a VA examination in March 2001.  The Board 
further notes that the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  There is no indication that there exists any 
obtainable evidence which has a bearing on the issues decided 
below which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims decided below has been consistent with the provisions 
of the new law.  Under these circumstances, the Board can 
identify no further development that would avail the 
appellant or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  In light of the 
above, there is no prejudice to the appellant in proceeding 
to consider the matter before the Board.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reveal that the veteran underwent a 
sinus series in April 1987.  The impression was probable mild 
right, and minimal left, maxillary sinusitis.  Sinus 
complaints reported in September 1993 were attributed to an 
upper respiratory infection.

On two occasions in June 1996, the veteran complained of 
right heel pain.  The assessment was rule out heel spur.

In May 1999 the veteran was noted to have mild jaundice.  The 
veteran had a negative viral hepatitis panel.  It was noted 
that the veteran had been previously vaccinated against 
hepatitis A and B.  The impression was acute hepatitis, of 
uncertain etiology, possibly hepatitis E.

In May 2001, just prior to retirement from service, the 
veteran filled out a Report of Medical History form.  The 
veteran reported that he had had sinusitis while stationed in 
Korea, which had resolved.  The veteran also reported a left 
foot bone spur, and a history of hepatitis.  

On VA examination in March 2001, the veteran complained of 
right heel pain.  The veteran asserted that he had had 
sinusitis since 1994.  The veteran stated that he first had a 
bad sinus infection about four months after arriving in 
Korea.  The veteran reported flare-ups of his sinus 
condition.  The veteran noted that he had jaundice after he 
returned from Korea.  The veteran stated that he was ill for 
approximately thirteen weeks after returning from Korea.  It 
was presumed that it was hepatitis E, as he tested negative 
for A, B, and C.  The veteran reported that he had not had 
any residual effects from the illness.  The veteran denied 
abdominal pain, nausea, and vomiting.  He had never vomited 
blood.  He did not pass any black-colored old blood in his 
stool.  The veteran reported that he had never received any 
blood transfusions.  The veteran denied use of intravenous 
drugs and denied high-risk sexual activity.  The veteran 
reported that he had not used alcohol extensively.  He did 
indicate that his work had exposed him to blood-borne 
pathogens.

Examination of the veteran's feet revealed no sign of 
abnormal weight bearing.  The veteran did use orthotics in 
some shoes, depending on whether or not they had adequate 
arch support.  X-rays of the left heel and paranasal sinuses 
were normal.  The examiner did not provide diagnoses for the 
veteran's claimed left heel and sinusitis.  He noted that 
there was no sinusitis or left heel pathology to render 
diagnoses.

An April 2001 examination addendum notes that the results of 
the veteran's hepatitis panel were non reactive, that the 
results of comprehensive metabolic panel were normal, that 
results of hepatic function panel were normal, and that 
results of urinalysis were normal.  The examiner stated that 
no diagnosis could be made with respect to the claimed 
condition of residuals of hepatitis E, because the condition 
had resolved and there were no residuals from the previous 
condition.

The preponderance of the medical evidence clearly shows that 
the veteran does not currently have a chronic hepatitis E 
disability and that he does not experience any residuals of 
hepatitis E.  The preponderance of the medical evidence also 
reveals that the veteran does not currently have a left heel 
spur or a chronic sinusitis disability.  The Board notes that 
service connection may not be granted unless a current 
disability is shown.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Accordingly, the preponderance of the 
evidence is against entitlement to service connection for 
residuals of hepatitis E, for a left heel spur disability, 
and for a chronic sinusitis disability and the veteran's 
claims must be denied.


ORDER

Entitlement to service connection for hepatitis E is denied.

Entitlement to service connection for left heel spur is 
denied.

Entitlement to service connection for sinusitis is denied.


REMAND

The veteran's lumbar spine, bilateral knee, right eye, and 
bilateral hearing loss claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.

The July 2001 rating action granted the veteran's claim for 
service connection for degenerative disc disease of the 
lumbar spine.  The RO assigned the veteran a 20 percent 
rating under the criteria for intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  The Board 
notes that the criteria for the rating of intervertebral disc 
syndrome were revised in September 2002.  The Board also 
notes that in September 2003, the schedule of ratings for 
evaluating disability of the spine were amended.  As these 
diagnostic codes (DC 5235 to 5243) are applicable to the 
veteran's service-connected spine disability, it is necessary 
that the veteran be provided with the new regulations, and 
that the RO have an opportunity to consider these new 
regulations in rating the veteran's lumbar spine disability.  
The Board further notes that the new criteria for the 
evaluation of intervertebral spine disability includes 
medical evidence not provided by the veteran's March 2001 VA 
examination report.  Accordingly, a new VA orthopedic 
examination of the lumbar spine is indicated.  Additionally, 
on his August 2002 notice of disagreement the veteran 
reported that he had recently had X-rays of his back and that 
he continued to have pain in his back.  The X-ray reports and 
records of any other back treatment, are relevant to the 
veteran's claim and should be obtained prior to consideration 
of the veteran's claim for an increased rating for his lumbar 
spine disability.

The July 2001 rating decision denied the veteran's claim for 
service connection for bilateral knee disability.  On his 
August 2002 notice of disagreement the veteran reported that 
he had been receiving medical treatment for his knees from 
his family physician, and that he was scheduled to have an 
MRI of the knees.  This medical evidence is relevant to the 
veteran's claim for service connection for bilateral knee 
disability and must be obtained prior to review of the 
veteran's claim.  

The July 2001 rating action also granted the veteran service 
connection for right ear hearing loss and for left ear 
hearing loss with tinnitus.  The Board notes that the April 
2003 statement of the case listed the veteran's hearing loss 
claims as service connection claims and did not provide the 
veteran any of the regulations pertinent to increased rating 
claims.  Since the veteran has not been provided notice of 
the information and evidence necessary to substantiate these 
claims, or of the pertinent regulatory criteria for higher 
ratings for hearing loss, a remand is required in order that 
such notice may be provided to the veteran.  

The veteran's service records indicate some retinal problems 
in service.  A March 2001 VA examination report notes some 
retinal abnormalities as well.  However, it is not clear 
whether these findings in service and after service involve 
the same eye.  Additionally, the March 2001 VA 
ophthalmologist suggested that the veteran's eyes be examined 
by a retinal specialist.  Such an examination has not been 
arranged for the veteran.  Accordingly, the veteran should be 
provided a new examination of the eyes.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied, to 
include with regard to the increased 
rating claims, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2003), and any other applicable 
legal precedent. 

2.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated the 
veteran for his right eye, lumbar spine, 
knee and hearing loss disabilities, since 
his discharge from service.  After 
securing any necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.  
If any records are not received, the 
veteran should be informed and given the 
opportunity to obtain the records 
himself.

3.  When the above action has been 
completed, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the current nature and 
extent of his lumbar spine disability, 
and if present, any knee disability.  The 
claims file should be provided to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be performed.

If any knee disability is found, the 
examiner should particularly review the 
veteran's service medical records which 
reveal treatment for knee complaints.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not that any current knee disability is 
related to the veteran's military 
service.

The examiner should identify all 
orthopedic and all neurologic 
manifestations of the service-connected 
lumbar spine disability.  The examiner 
should state whether or not the veteran 
experiences lumbar spine intervertebral 
disc syndrome.  If intervertebral disc 
syndrome is found, the examiner should 
note whether the veteran has had 
incapacitating episodes of intervertebral 
disc syndrome over the past 12 months.  
If so, the examiner should note the total 
duration of such episodes during the past 
12 months.  The examiner should also 
perform tests of joint motion against 
varying resistance. 

4.  The veteran should be scheduled for a 
VA ophthalmolgical examination by a 
retinal specialist to determine the 
current nature and etiology of any eye 
disability.  The claims file should be 
provided to the examiner for review prior 
to the examination.  This should include 
review of reports of eye examinations in 
service, to include the discharge 
examination report.  All indicated tests 
and studies should be performed.  The 
examiner's report should provide a 
history of any in-service eye disability.  
The examiner should examine the veteran's 
eyes and provide a description of any 
current eye disability to include whether 
the veteran has any residuals of a 
detached retina of the right eye.  If any 
current eye disability is found the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current eye disability is 
related to the veteran's period of 
military service.

5.  The claims file should then be 
reviewed to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination report complies fully 
with the above instructions, if it does 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claims.  With 
respect to the claim for an increased 
rating for degenerative disc disease of 
the lumbar spine, the RO should consider 
both the criteria for the rating of 
intervertebral disc syndrome in effect 
prior to September 23, 2002, and the 
current criteria for the rating of 
intervertebral disc syndrome.  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  
The RO should also consider both the 
criteria for the rating of spine 
disabilities in effect prior to September 
26, 2003, and the current criteria for 
the rating of spine disabilities.  See 68 
Fed. Reg. 51454-51458 (Aug. 27, 2003).  
The RO should rate the veteran's lumbar 
spine disability by reference to 
whichever applicable schedular criteria 
are most favorable to him.  With respect 
to the veteran's increased rating claims, 
the RO must take into consideration the 
applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should also consider 
whether these claims should be referred 
to the Director of the VA Compensation 
and Pension Service for extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  

7.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should provide the veteran a 
copy of all the appropriate laws and 
regulations, including the current and 
former criteria for the rating of spinal 
disabilities, and the criteria for an 
increased rating for hearing loss. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



